Exhibit 10.1

 

Employees

 

NRC GROUP HOLDINGS CORP.

 

Restricted Stock Units Agreement

 

This RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of
___________, by and between NRC Group Holdings Corp., a Delaware corporation
(the “Company”), and ___________ (the “Grantee”).

 

1.           Certain Definitions. Capitalized terms used, but not otherwise
defined, in this Agreement will have the meanings given to such terms in the NRC
Group Holding Corp. 2018 Equity and Incentive Compensation Plan as the same may
be amended from time to time (the “Plan”).

 

2.           Grant of RSUs. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement, and in the Plan, pursuant to
authorization under resolutions of the Committee, the Company has granted to the
Grantee as of ___________  (the “Date of Grant”) ______ Restricted Stock Units
(“RSUs”). Each RSU shall represent the right of the Grantee to receive one share
of Common Stock subject to and upon the terms and conditions of this Agreement.

 

3.           Restrictions on Transfer of RSUs. Subject to Section 15 of the
Plan, neither the RSUs evidenced hereby nor any interest therein or in the
Common Stock underlying such RSUs shall be transferable prior to payment to the
Grantee pursuant to Section 5 hereof other than by will or pursuant to the laws
of descent and distribution.

 

4.           Vesting of RSUs.

 

(a)The RSUs covered by this Agreement shall become vested and payable to the
Grantee pursuant to Section 5 hereof in substantially equal installments on each
of the first three anniversaries of October 17, 2018 if the Grantee remains in
the continuous employment of the Company or a Subsidiary until each such date
(each such date a “Vesting Date” and the period from the Date of Grant until
October 17, 2021, the “Vesting Period”). Subject to the terms of the Plan, any
RSUs that do not become vested will be forfeited, including, except as provided
in Section 4(b) below, if the Grantee ceases to be continuously employed by the
Company or a Subsidiary prior to the end of the Vesting Period. For purposes of
this Agreement, “continuously employed” (or substantially similar terms) means
the absence of any interruption or termination of the Grantee’s employment with
the Company or a Subsidiary. Continuous employment shall not be considered
interrupted or terminated in the case of transfers between locations of the
Company and its Subsidiaries.

 



1

 

 

(b)Notwithstanding Section 4(a) above, the RSUs shall become vested and payable
to the Grantee pursuant to Section 5 hereof upon the occurrence of any of the
following events at a time when the RSUs have not been forfeited (to the extent
the RSUs have not previously become vested) in the following manner:

 

(i)The RSUs that otherwise would have become vested and payable to the Grantee
on the subsequent Vesting Date had the Grantee remained in continuous employment
through such Vesting Date shall become vested and payable to the Grantee if the
Grantee terminates employment due to death or the Company terminates the
Grantee’s employment due to Disability prior to such Vesting Date while the
Grantee is continuously employed by the Company or any of its Subsidiaries; or

 

(ii)In the event of a Change in Control that occurs prior to the end of the
Vesting Period and while the Grantee is continuously employed by the Company or
any of its Subsidiaries, the RSUs shall become vested and payable in accordance
with this Section 4(b)(ii).

 

(A)Notwithstanding Section 4(a) above, if at any time before the end of the
Vesting Period or forfeiture of the RSUs, and while the Grantee is continuously
employed by the Company or a Subsidiary, a Change in Control occurs, then the
RSUs will become vested upon the Change in Control and payable to the Grantee in
accordance with Section 5 hereof, except to the extent that a Replacement Award
is provided to the Grantee in accordance with Section 4(b)(ii)(B) to continue,
replace or assume the RSUs covered by this Agreement (the “Replaced Award”).

 

(B)For purposes of this Agreement, a “Replacement Award” means an award (I) of
the same type (e.g., time-based restricted stock units) as the Replaced Award,
(II) that has a value at least equal to the value of the Replaced Award,
(III) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control, (IV) if the Grantee
holding the Replaced Award is subject to U.S. federal income tax under the Code,
the tax consequences of which to such Grantee under the Code are not less
favorable to such Grantee than the tax consequences of the Replaced Award, and
(V) the other terms and conditions of which are not less favorable to the
Grantee holding the Replaced Award than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
does not result in the Replaced Award or Replacement Award failing to comply
with or be exempt from Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the two preceding sentences are
satisfied. The determination of whether the conditions of this Section
4(b)(ii)(B) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.

 



2

 

 

(C)If, after receiving a Replacement Award, the Grantee experiences a
termination of employment with the Company or a Subsidiary (or any of their
successors) (as applicable, the “Successor”) by reason of a termination by the
Successor without Cause or by the Grantee for Good Reason, in each case within a
period of two years after the Change in Control and during the remaining vesting
period for the Replacement Award, the Replacement Award shall become vested and
payable with respect to the time-based restricted stock units covered by such
Replacement Award upon such termination.

 

(c)For purposes of this Agreement, “Good Reason” shall mean (i) a material and
permanent diminution in the Grantee’s duties or responsibilities, (ii) a
material reduction in the aggregate value of base salary and bonus opportunity
provided to the Grantee by the Company, or (iii) a permanent reassignment of the
Grantee to another primary office more than 50 miles from the current office
location. The Grantee must notify the Company of the Grantee’s intention to
invoke termination for Good Reason within 90 days after the Grantee has initial
knowledge of such event, provide the Company 30 days’ opportunity for cure, and
terminate employment within 6 months of having knowledge of such event or such
event shall not constitute Good Reason. The Grantee may not invoke termination
for Good Reason if Cause exists at the time of such termination.

 

5.           Form and Time of Payment of RSUs.

 

(a)Payment for the RSUs, after and to the extent they have become vested, shall
be made in the form of Common Stock. Except as otherwise provided herein,
payment shall be made as soon as administratively practicable following (but no
later than thirty (30) days following) the date that the RSUs become vested
pursuant to Section 4 hereof.

 

(b)Except to the extent permissible under Section 409A of the Code and permitted
by the Committee, no Common Shares may be issued to the Grantee at a time
earlier than otherwise expressly provided in this Agreement.

 

(c)The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Shares corresponding to such RSUs.

 

6.           Dividend Equivalents; Voting and Other Rights.

 

(a)The Grantee shall have no rights of ownership in the Common Stock underlying
the RSUs and no right to vote the Common Stock underlying the RSUs until the
date on which the Common Stock underlying the RSUs is issued or transferred to
the Grantee pursuant to Section 5 above.

 



3

 

 

(b)From and after the Date of Grant and until the earlier of (i) the time when
the RSUs become vested and are paid in accordance with Section 5 hereof or (ii)
the time when the Grantee’s right to receive Common Stock in payment of the RSUs
is forfeited in accordance with Section 4 hereof, on the date that the Company
pays a cash dividend (if any) to holders of Common Stock generally, the Grantee
shall be credited with cash per RSU equal to the per share of Common Stock
amount of such dividend. Any amounts credited pursuant to the immediately
preceding sentence shall be subject to the same applicable terms and conditions
(including vesting, payment and forfeitability) as apply to the RSUs based on
which the dividend equivalents were credited, and such amounts shall be paid in
cash at the same time as the RSUs to which they relate are settled in accordance
with Section 5.

 

(c)The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Stock in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

 

7.           Adjustments. The RSUs and the number of shares of Common Stock
issuable for each RSU, and the other terms and conditions of the grant evidenced
by this Agreement, are subject to adjustment as provided in Section 11 of the
Plan.

 

8.           Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Agreement, the Grantee agrees that
the Company will withhold any taxes required to be withheld by the Company under
federal, state, local or foreign law as a result of the settlement of the RSUs.
Unless otherwise determined by the Committee, the Company will withhold shares
of Common Stock otherwise deliverable to the Grantee upon settlement of the RSUs
having a value equal to the amount required to be withheld. If shares are
retained by the Company pursuant to this Section 8, such shares shall be
credited against any such withholding requirement at the fair market value of
such Common Stock on the date of such delivery. In no event will the fair market
value of the Common Shares to be withheld and/or delivered pursuant to this
Section 8 to satisfy applicable withholding taxes exceed the minimum amount of
taxes or other amounts that could be required to be withheld except as otherwise
provided in the Plan. Notwithstanding any other provision of this Agreement
(including but not limited to Section 10), the Company shall not be obligated to
guarantee any particular tax result for the Grantee with respect to the RSUs or
any payment provided to the Grantee hereunder, and the Grantee shall be
responsible for any taxes imposed on the Grantee with respect to the RSUs and
any such payment.

 

9.           Compliance With Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.

 



4

 

 

10.        Compliance With or Exemption From Section 409A of the Code. To the
extent applicable, it is intended that this Agreement and the Plan comply with
or be exempt from the provisions of Section 409A of the Code. This Agreement and
the Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force or effect until amended to comply with or
be exempt from Section 409A of the Code (which amendment may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). References herein to “termination of
employment” and other similar terms shall mean a “separation from service” with
the Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code. Any reference in this Agreement to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. If the RSUs granted hereunder become
payable on the Grantee’s termination of employment, the RSUs are determined to
be nonqualified deferred compensation within the meaning of Section 409A of the
Code and the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
then, notwithstanding Section 5, payment for the RSUs shall be made on the
earlier of the fifth business day of the seventh month after the date of the
Grantee’s “separation from service” with the Company and its Subsidiaries within
the meaning of Section 409A(a)(2)(A)(i) of the Code or the Grantee’s death.

 

11.         No Right to Future Awards or Employment. The grant of the RSUs under
this Agreement to the Grantee is a voluntary, discretionary award being made on
a one-time basis and it does not constitute a commitment to make any future
awards. The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.

 

12.         Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or any of its Subsidiaries and shall not affect the amount of any
life insurance coverage available to any beneficiary under any life insurance
plan covering employees of the Company or any of its Subsidiaries.

 

13.         Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that (a) no amendment shall adversely affect the
rights of the Grantee under this Agreement without the Grantee’s written
consent, and (b) the Grantee’s consent shall not be required to an amendment
that is deemed necessary by the Company to ensure compliance with Section 409A
of the Code or Section 10D of the Exchange Act.

 

14.         Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 



5

 

 

15.         Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan shall govern. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with this Agreement. Notwithstanding
anything in this Agreement to the contrary, the Grantee acknowledges and agrees
that this Agreement and the award described herein are subject to the terms and
conditions of the Company’s clawback policy (if any) as may be in effect from
time to time specifically to implement Section 10D of the Exchange Act and any
applicable rules or regulations promulgated thereunder (including applicable
rules and regulations of any national securities exchange on which the Common
Stock may be traded).

 

16.         Electronic Delivery. The Company may, in its sole discretion,
deliver any documents related to the RSUs and the Grantee’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

17.         Governing Law. This Agreement shall be governed by and construed
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.

 

18.         Successors and Assigns. Without limiting Section 3 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

19.         Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

 

20.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

6

 

 



  NRC GROUP HOLDINGS CORP.         By:                                 Name:   
  Title:           Grantee Acknowledgment and Acceptance         By:          
Name:  

 



 

 